NOT FOR PUBLICATION

                        UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEW JERSEY
____________________________________
ABDUS SAMAD HAMILTON,                :
                                     :
            Plaintiff,               :   Case No. 3:18-cv-2615 (BRM) (DEA)
                                     :
      v.                             :
                                     :
RALPH DOLCE, et al.,                 :   OPINION
                                     :
            Defendants.              :
____________________________________:

MARTINOTTI, DISTRICT JUDGE

           Before this Court is pro se prisoner Plaintiff Abdus Samad Hamilton’s (“Plaintiff”) civil

rights Complaint, filed pursuant to 42 U.S.C. § 1983. This Court previously granted Plaintiff’s

application to proceed in forma pauperis, and therefore, this Court must now screen the Complaint

pursuant to 28 U.S.C. §§ 1915(e)(2)(B) & 1915A to determine whether it is frivolous or malicious,

fails to state a claim upon which relief may be granted and/or because it seeks monetary damages

from defendants who are immune from suit. For the reasons set forth below and for good cause

appearing, the Complaint proceeds in part.

      I.      BACKGROUND 1

           Plaintiff names the following defendants in his complaint: (1) Ralph Dolce – Senior

Investigator for S.I.D.; (2) Stephen D’Ilio – Administrator of New Jersey State Prison (“NJSP”);

(3) Antonio Campos – Associate Administrator of NJSP; (4) Lt. S. Davis – Correctional Officer

at NJSP; (5) Sgt. E. Spires – Correctional Officer at NJSP; and (6) T. Cortes – Disciplinary Hearing

Officer at NJSP.



1
    The allegations of the complaint will be construed as true for purposes of this screening opinion.
       Plaintiff was incarcerated at NJSP during the time the events giving rise to this complaint

transpired. In October 2014, Plaintiff alleges he was accused of three false disciplinary charges by

Dolce. More specifically, Plaintiff states Dolce falsely charged him with: (a) perpetrating a fraud,

deception, confidence games, riots or escape plots; (b) attempting to give or offer any official or

staff member a bribe or anything of value; and (c) conspiracy to disrupt institutional security.

Dolce alleged Plaintiff and other inmates conspired to conduct financial transactions outside of

department procedures to defeat existing controls to monitor and curtail such activity.

       On October 8, 2014, Plaintiff alleged David conspired with Dolce by removing Plaintiff

from general population at NJSP and placing him in pre-hearing detention. Thereafter, on October

9, 2014, Plaintiff alleges Spires conspired with Dolce by serving him with the three disciplinary

reports he purportedly knew were false.

       Plaintiff’s disciplinary hearing was subsequently postponed several times. Ultimately, in

November 2014, Cortes found Plaintiff guilty of conspiracy to bribe a staff member and conspiracy

to disrupt institutional security. According to Plaintiff, the non-confidential evidence against him

at the hearing included a note from Plaintiff to another inmate and a money order payable to Tanya

Williams. Plaintiff states the rest of the evidence against him was confidential. Plaintiff was found

not guilty of perpetrating a fraud. Cortes sanctioned Plaintiff to fifteen days detention, 365 days

administrative segregation, 365 days loss of commutation time for the conspiracy to bribe a staff

member charge. Cortes also sanctioned plaintiff to fifteen days detention, 365 days administrative

segregation, and 300 days loss of television, phone and radio for the conspiracy to disrupt

institutional security charge.

       D’Ilio and Campos denied Plaintiff’s appeals of these disciplinary guilty findings.

Thereafter, Plaintiff filed an appeal to the New Jersey Superior Court, Appellate Division. On



                                                 2
March 1, 2017, the Appellate Division reversed the guilty finding as to both charges. The Appellate

Division determined that “there [was] no substantial evidence petitioner was guilty of either

prohibited act.” Hamilton v. New Jersey Dep’t Corr., No. A-3103-14T3, 2017 WL 785837, at *3

(N.J. Sup. Ct. App. Div. Mar. 1, 2017).

         According to Plaintiff, Defendants knowingly and intentionally violated the United States

Constitution, the New Jersey Constitution, the Civil Rights Act, the New Jersey Administrative

Code and the Universal Declaration of Human Rights. By way of example, Plaintiff contends he

was subjected to numerous forms of harassment while serving 730 days in administrative

segregation, including “unnecessary cell and strip search[es] on a daily or weekly basis.” (ECF

No. 1 at 12.) Plaintiff seeks monetary damages as relief.

   II.      LEGAL STANDARDS

         Under the Prison Litigation Reform Act, Pub.L. 104-134, §§ 801-810, 110 Stat. 1321-66

to 1321-77 (Apr. 26, 1996) (“PLRA”), district courts must review complaints in those civil actions

in which a prisoner is proceeding in forma pauperis, see 28 U.S.C. § 1915(e)(2)(B), seeks redress

against a governmental employee or entity, see 28 U.S.C. § 1915A(b), or brings a claim with

respect to prison conditions, see 42 U.S.C. § 1997e. The PLRA directs district courts to sua sponte

dismiss any claim that is frivolous, is malicious, fails to state a claim upon which relief may be

granted, or seeks monetary relief from a defendant who is immune from such relief. See 28 U.S.C.

§ 1915(e)(2)(B).

         “The legal standard for dismissing a complaint for failure to state a claim pursuant to 28

U.S.C. § 1915(e)(2)(B)(ii) is the same as that for dismissing a complaint pursuant to Federal Rule

of Civil Procedure 12(b)(6).” Schreane v. Seana, 506 F. App’x 120, 122 (3d Cir. 2012) (citing

Allah v. Seiverling, 229 F.3d 220, 223 (3d Cir. 2000)); Mitchell v. Beard, 492 F. App’x 230, 232



                                                 3
(3d Cir. 2012) (discussing 42 U.S.C. § 1997e(c)(l)); Courteau v. United States, 287 F. App’x 159,

162 (3d Cir. 2008) (discussing 28 U.S.C. § 1915A(b)). That standard is set forth in Ashcroft v.

Iqbal, 556 U.S. 662 (2009) and Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007), as explicated

by the United States Court of Appeals for the Third Circuit. To survive the court's screening for

failure to state a claim, the complaint must allege ‘sufficient factual matter’ to show that the claim

is facially plausible. See Fowler v. UPMC Shadyside, 578 F.3d 203, 210 (3d Cir. 2009) (citation

omitted). “A claim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged.” Fair

Wind Sailing, Inc. v. Dempster, 764 F.3d 303, 308 n.3 (3d Cir. 2014) (quoting Iqbal, 556 U.S. at

678). “[A] pleading that offers ‘labels or conclusions’ or ‘a formulaic recitation of the elements of

a cause of action will not do.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 555).

       Pro se pleadings, as always, will be liberally construed. See Haines v. Kerner, 404 U.S.

519 (1972). Nevertheless, “pro se litigants still must allege sufficient facts in their complaints to

support a claim.” Mala v. Crown Bay Marina, Inc., 704 F.3d 239, 245 (3d Cir. 2013) (citation

omitted).

       A plaintiff may have a cause of action under 42 U.S.C. § 1983 for certain violations of

constitutional rights. Section 1983 provides in relevant part:

               Every person who, under color of any statute, ordinance, regulation,
               custom, or usage, of any State or Territory or the District of
               Columbia, subjects, or causes to be subjected, any citizen of the
               United States or other person within the jurisdiction thereof to the
               deprivation of any rights, privileges, or immunities secured by the
               Constitution and laws, shall be liable to the party injured in an action
               at law, suit in equity, or other proper proceeding for redress, except
               that in any action brought against a judicial officer for an act or
               omission taken in such officer's judicial capacity, injunctive relief
               shall not be granted unless a declaratory decree was violated or
               declaratory relief was unavailable.



                                                  4
          Therefore, to state a claim for relief under § 1983, a plaintiff must allege first, the violation

of a right secured by the Constitution or laws of the United States, and second, that the alleged

deprivation was committed or caused by a person acting under color of state law. See Harvey v.

Plains Twp. Police Dep’t, 635 F.3d 606, 609 (3d Cir. 2011) (citations omitted); see also West v.

Atkins, 487 U.S. 42, 48 (1988).

   III.       DECISION

   A. Universal Declaration of Human Rights

          Plaintiff attempts to assert that he is entitled to relief for Defendants’ violations against him

under the Universal Declaration of Human Rights. (See ECF No. 1 at 13.) However, “the Universal

Declaration of Human Rights is a non-binding declaration that provides no private rights of

action.” United States v. Chatman, 351 F. App’x 740, 741 (3d Cir. 2009) (citing Sosa v. Alvarez-

Machain, 542 U.S. 692, 734 (2004)) (clarifying that the Universal Declaration of Human Rights

is merely a resolution of the United Nations and “does not of its own force impose obligations as

a matter of international law”). Accordingly, Plaintiff’s claim against all Defendants for violating

the Universal Declaration of Human Rights is dismissed with prejudice for failure to state a claim

upon which relief may be granted.

   B. Equal Protection

          Plaintiff also asserts that his equal protection rights were violated by Defendants’ actions.

“The Equal Protection Clause of the Fourteenth Amendment commands that no State shall ‘deny

to any person within its jurisdiction the equal protection of the laws,’ which is essentially a

direction that all persons similarly situated should be treated alike.” City of Cleburne v. Cleburne

Living Ctr., 473 U.S. 432, 439 (1985) (citing Plyler v. Doe, 457 U.S. 202, 216 (1982)). Therefore,

to state a claim under the Equal Protection Clause, a plaintiff must allege that: (1) he is a member



                                                     5
of a protected class; and (b) he was treated differently from similarly situated inmates. See id.

Where the plaintiff does not claim membership in a protected class, he must allege arbitrary and

intentional discrimination in order to state an equal protection claim. See Village of Willowbrook

v. Olech, 528 U.S. 562, 564 (2000). Specifically, he must state facts showing that: “(1) the

defendant treated him differently from others similarly situated, (2) the defendant did so

intentionally, and (3) there was no rational basis for the difference in treatment.” Hill v. Borough

of Kutztown, 455 F.3d 225, 239 (3d Cir. 2006).

       Prison inmates are not members of a protected class. See Abdul–Akbar v. McKelvie, 239

F.3d 307, 317 (3d Cir. 2001) (stating that prisoners are not a suspect class). Therefore, Plaintiff’s

equal protection claim can only proceed if he has sufficiently alleged facts under the “class-of-

one” theory as stated in Olech and Hill.

       Plaintiff’s allegations fail to state a “class-of-one” equal protection claim under the

applicable Iqbal pleading standard. Plaintiff’s allegations do not name with any specificity any

similarly situated person or people that were treated differently than him. Accordingly, Plaintiff’s

equal protection claims against the Defendants are dismissed without prejudice for failure to state

a claim.

   C. Cruel and Unusual Punishment

       Plaintiff next asserts Defendants violated his right under the Eighth Amendment to be free

from cruel and unusual punishment. As one court has noted:

               The Eighth Amendment protects prison inmates from cruel and
               unusual punishment. See, e.g., Farmer v. Brennan, 511 U.S. 825,
               832, 114 S. Ct. 1970, 128 L. Ed. 2d 811 (1994). Not all deficiencies
               and inadequacies in prison conditions, however, amount to a
               violation of a prisoner's constitutional rights. See Rhodes v.
               Chapman, 452 U.S. 337, 349, 101 S. Ct. 2392, 69 L. Ed. 2d 59
               (1981). To assert an Eighth Amendment conditions of confinement
               claim, a prisoner must satisfy both an objective and subjective test.


                                                 6
               See Wilson v. Seiter, 501 U.S. 294, 298, 111 S. Ct. 2321, 115 L. Ed.
               2d 271 (1991). Specifically, a prisoner must show that the alleged
               deprivation is sufficiently serious and that he has been deprived of
               the “minimal civilized measure of life's necessities,” such as food,
               clothing, shelter, sanitation, medical care, or personal safety.
               Farmer, 511 U.S. at 834 (quoting Rhodes, 452 U.S. at 347). Only
               “extreme deprivations,” however, are sufficient to present a claim
               for unconstitutional conditions of confinement. Hudson v.
               McMillian, 503 U.S. 1, 8–9, 112 S. Ct. 995, 117 L. Ed. 2d 156
               (1992).

               The practice of housing certain prisoners in isolation from other
               inmates is not a condition of confinement that violates the Eighth
               Amendment . . . . Neither classification nor confinement to
               segregation, either administrative or punitive, implicates the Cruel
               and Unusual Punishment Clause of the Eighth Amendment unless
               the conditions themselves are cruel and unusual. Hutto v. Finney,
               437 U.S. 678, 686, 98 S. Ct. 2565, 57 L. Ed. 2d 522 (1978).

Rosario v. Williams, No. 13-1945, 2014 WL 338114, at *7 (E.D. Pa. Jan. 29, 2014).

       In this case, Plaintiff does not give any indication he was deprived of the minimal civilized

measure of life necessities. Plaintiff’s guilty disciplinary finding resulted in the loss of television,

phone and radio privileges. However, “inmates have no constitutional right to television,” see

Edwards v. Yates, No. 15-5780, 2016 WL 6562048, at *8 (D.N.J. Nov. 4, 2016) (citing Lyons v.

Wetzel, No. 12-1357, 2012 WL 4033682, at *5 (M.D. Pa. July 17, 2012); Riley v. Snyder, 72 F.

Supp. 2d 456, 460 (D. Del. 1999); Scheanette v. Dretke, 199 F. App’x 336 (5th Cir. 2006); Murphy

v. Walker, 51 F.3d 714, 718 (7th Cir. 1995)), nor does Plaintiff have a constitutional right to a

radio while incarcerated, see, e.g., Ford v. Superintendent MRRJ, No. 17-457, 2017 WL 6328162,

at *2 (W.D. W. Va. Dec. 11, 2017). Finally, Plaintiff’s loss of telephone privileges, without more,

does not amount to a violation of the Eighth Amendment’s protections to be free from cruel and

unusual punishment. 2 See Brown v. Sadowski, No. 08-4489, 2019 WL 248916, at *4 (D.N.J. Feb.



2
  This Court does not construe the Complaint as asserting a First Amendment claim for his lack of
telephone access. To the extent Plaintiff intended to include such a claim, he is free to assert such

                                                   7
9, 2009) (collecting cases and noting that loss of telephone privileges does not amount to an Eighth

Amendment violation to be free from cruel and unusual punishment).

       Accordingly, Plaintiff’s Eighth Amendment claims against Defendants is dismissed

without prejudice for failure to state a claim upon which relief may be granted.

   D. Retaliation

       This Court construes Plaintiff’s Complaint as attempting to bring a retaliation clam. More

specifically, Plaintiff asserts he was retaliated against by the filing of the prison disciplinary

charges against him because he refused to become a confidential informant.

               “A prisoner alleging retaliation must show (1) constitutionally
               protected conduct, (2) an adverse action by prison officials sufficient
               to deter a person of ordinary firmness from exercising his
               constitutional rights, and (3) a causal connection between the
               exercise of his constitutional rights and the adverse action taken
               against him.”


a claim in a proposed amended complaint. However, at least one court in this District has noted
that:

               courts have stated that where a prisoner plaintiff has alternative
               means of communicating with persons outside of the prison—by
               mail, for example—denial of telephone access does not violate the
               Constitution. See [Almahdi v. Ashcroft], 310 F. App’x 519, 521-22
               (“Almahdi makes no assertion – and there is no evidence – that he
               lacked alternative means of communicating with persons outside the
               prison . . . . Accordingly the telephone restrictions did not violate
               the First Amendment.”) (internal citation omitted); see also Johnson
               v Bledsoe, No. 12-0097, 2012 WL 258680, at *2 (M.D. Pa. Jan. 27,
               2012) (“More recent decisions have concluded that where an inmate
               has available, alternative means of communicating with the outside
               world, i.e., mail privileges, a § 1983 action alleging improper denial
               of telephone access was subject to dismissal.”) (citing Acosta v.
               McGrady, No. 96-2874, 1999 WL 158471, at *7 (E.D. Pa. Mar. 22,
               1999); Pitsley v. Ricks, No. 96-0372, 2000 WL 262023, at *5
               (N.D.N.Y. Mar. 31, 2000); Ingalls v. Florio, 968 F. Supp. 193, 203
               (D.N.J. 1997)).

Mckinney v. Cucinella, No. 15-7442, 2016 WL 3191241, at *4 (D.N.J. June 2, 2016.)


                                                 8
Mack v. Yost, 427 F. App’x 70, 72 (3d Cir. 2011) (quoting Mitchell v. Horn, 318 F.3d 523, 530

(3d Cir. 2003)). With respect to the third element, a plaintiff must allege that the constitutionally

protected conduct was a substantial or motivating factor for the adverse action to sufficiently state

a retaliation claim. See Velasquez v. Diguglielmo, 516 F. App’x 91, 95 (3d Cir. 2013) (citing Cater

v. McGrady, 292 F.3d 152, 157, 158 (3d Cir. 2002)); Rauser [v. Horn, 241 F.3d [330,] 333 [(3d

Cir. 2001)]. Furthermore:

               To establish the requisite causal connection for a retaliation claim
               predicated on the First Amendment, the plaintiff (here, a prisoner)
               usually has to prove one of two things: (1) an unusually suggestive
               time proximity between the protected activity and the allegedly
               retaliatory action; or (2) a pattern of antagonism coupled with timing
               to establish a causal link. Lauren W. ex rel. Jean W. v. DeFlaminis,
               480 F.3d 259, 267 (3d Cir. 2007). If neither of these showings is
               made, then the plaintiff must show that, from the evidence in the
               record as a whole, the trier of fact should infer causation.” Id.

DeFranco v. Wolfe, 387 F. App’x 147, 154 (3d Cir. 2010). While temporal proximity is relevant

in First Amendment retaliation cases, see Ambrose v. Twp. of Robinson, Pa., 303 F.3d 488, 494

(3d Cir. 2002) (citing Rauser, 241 F.3d at 334), “[t]he mere passage of time is not legally

conclusive proof against retaliation.” Marra v. Phila. Housing Auth., 497 F.3d 286, 302 (3d Cir.

2007) (quoting Robinson v. Southeastern Pa. Transp. Auth, 982 F.2d 892, 894 (3d Cir. 1993))

(other citation omitted).

       The statute of limitations to bring a retaliation claim under § 1983 is two years. See Fabian

v. Allegheny Cty., No. 15-292, 2015 WL 7571936, at *2 (W.D. Pa. Nov. 24, 2015) (citing Kach v.

Hose, 589 F.3d 626, 634 (3d Cir. 2009). If the allegations in the complaint are discrete, they give

rise to a cause of action at the time it occurred. See O’Connor v. City of Newark, 440 F.3d 125,

128-29 (3d Cir. 2006).




                                                 9
       In this case, the purported adverse action giving rise to Plaintiff’s retaliation claim occurred

in 2014 when Dolce purported submitted fabricated and false disciplinary charges against Plaintiff.

Plaintiff did not file this Complaint until February 2018. Accordingly, Plaintiff’s retaliation claim

is untimely, and this claim is dismissed without prejudice.

   E. Due Process

       Plaintiff next attempts to bring a due process claim against Defendants. This Court

construes this due process claim as arising from Plaintiff’s placement in administrative segregation

for two years following the initial guilty disciplinary charge findings.

               Placement in administrative segregation, by itself, does not violate
               the Constitution. “[L]awful incarceration brings about the necessary
               withdrawal or limitation of many privileges and rights, a retraction
               justified by the considerations underlying our penal system.” Sandin
               v. Conner, 515 U.S. 472, 485 (1995) (quoting Jones v. N.C.
               Prisoner's Labor Union, Inc., 433 U.S. 119, 125 (1977)).
               “[S]egregated confinement d[oes] not present the type of atypical,
               significant deprivation in which a State might conceivably create a
               liberty interest.” Id. at 486. “[A]dministrative segregation, without
               more, does not deprive inmates of a constitutionally cognizable
               liberty interest.” Griffin v. Vaughn, 112 F.3d 703, 709 (3d Cir.
               1997). Instead, in deciding “whether an inmate's placement in
               segregated housing triggers a legally cognizable interest [,] courts
               should consider: (1) the amount of time spent in segregation; and (2)
               whether the conditions of segregation were significantly more
               restrictive than those imposed on other inmates in segregation.”
               Allah v. Bartkowski, 574 F. App’x 135, 139 (3d Cir. 2014).

July v. D'Ilio, No. 16- 4568, 2017 WL 3139827, at *2 (D.N.J. July 24, 2017).

       In this case, Plaintiff not only alleges placement in administrative segregation for two

years, he also claims he was subject to unnecessary cell and strip searches on a daily or weekly

basis while incarcerated in administrative segregation. Consequently, this is not a case where a

plaintiff simply alleges placement in administrative segregation. Rather, Plaintiff has alleged

placement plus conditions that purportedly were significantly more restrictive than those imposed



                                                 10
on other inmates through his strip search allegations. Therefore, at this early stage, Plaintiff’s due

process claim shall be permitted to proceed past screening. 3

    F. State Law Claims

       Plaintiff next attempts to bring several state law claims against Defendants. Each will be

considered in turn.

       i.      New Jersey Criminal Statutes

       Plaintiff first argues Defendants violated:

               N.J.S.A. 2C:5-2 (Conspiracy); N.J.S.A. 2C:12-3 (Terroristic
               Threats); N.J.S.A. 2C-28-3 (Falsification of an unsworn statement);
               N.J.S.A. 2C:28-6 (Tampering With or Fabricating Physical
               Evidence); N.J.S.A. 2C:28-7 (Tampering With Public Records or
               Information); and N.J.S.A. 2C:30-2 (Official Misconduct)[.]

(ECF No. 1 at 14-15.)

       These are state criminal statutes. As a civil matter, plaintiff does not have standing to assert

these criminal actions against the defendants in this Court. Accord Itiowe v. Daniel, No. 16-7777,

2017 WL 4179811, at *1 n.4 (D.N.J. Sept. 21, 2017) (citing Ali v. Jersey City Parking Auth., 2014

WL 1494578, at *4 (D.N.J. Apr. 16, 2014), aff’d, 594 F. App’x 730 (3d Cir. 2014)). Accordingly,

these claims are dismissed with prejudice for failure to state a claim upon which relief may be

granted.




3
  Unlike Plaintiff’s retaliation claim, this Court does not find his due process claim is untimely at
this early stage. Indeed, Plaintiff alleges he was in administrative segregation for two years
presumably starting from October 2014. His due process claim could be construed as “ongoing”
such that he was presumably in administrative segregation within the prior two years of filing this
complaint in February 2018. See, e.g., July v. D’Ilio, No. 16-4568, 2017 WL 3139827, at *1
(D.N.J. July 24, 2017) (citing Tearpock-Martini v. Borough of Shickshinny, 756 F.3d 232, 236 (3d
Cir. 2014)).

                                                 11
        ii.      New Jersey Administrative Code

        Plaintiff also seeks to raise claims against Defendants under the New Jersey Administrative

Code. Indeed, Plaintiff alleges:

                 The unlawful actions described above in the complaint violates state
                 rules, policies, regulations for the administration, management and
                 operations of correctional facilities within the state of New Jersey as
                 set forth in Title 10A of the New Jersey Administrative Code.

(ECF No. 1 at 44.)

        Besides citing generally to Title 10A of the Administrative Code, Plaintiff’s complaint is

completely silent regarding what specific and express provisions of the Administrative Code

Defendants purportedly violated. As such, this Court finds Plaintiff’s Complaint fails to state with

any facial plausibility that he would be entitled to relief on this claim. Therefore, the Complaint

fails to state a claim under the Iqbal/Twombly pleading standard. Accordingly, Plaintiff’s claim

arising under the New Jersey Administrative Code is dismissed without prejudice for failure to

state a claim.

        iii.     New Jersey Constitution/New Jersey Civil Rights Act

        Finally, Plaintiff raises claims against Defendants under the New Jersey Constitution/New

Jersey Civil Rights Act. As one court has noted:

                 The New Jersey Civil Rights Act (hereinafter “NJCRA”) was
                 modeled after 42 U.S.C. § 1983, and creates a private cause of action
                 for violations of civil rights secured under the New Jersey
                 Constitutions. Slinger v. New Jersey, No. 07–5561, 2008 WL
                 4126181, *5–6 (D.N.J. Sept. 4, 2008), rev'd on other grounds 366
                 F. App’x 357 (3d Cir.2010); Armstrong v. Sherman, No. 09–716,
                 2010 WL 2483911, *5 (D.N.J. June 4, 2010). NJCRA provides, in
                 pertinent part, a private cause of action to

                        [a]ny person who has been deprived of any
                        substantive due process or equal protection rights,
                        privileges or immunities secured by the Constitution
                        or laws of the United States, or any substantive


                                                   12
                      rights, privileges or immunities secured by the
                      Constitution or laws of this State, or whose exercise
                      or enjoyment of those substantive rights, privileges
                      or immunities has been interfered with or attempted
                      to be interfered with, by threats, intimidation or
                      coercion by a person acting under color of law.

              N.J.S.A. 10:6–2(c). This district has repeatedly interpreted NJCRA
              analogously to § 1983. See Chapman v. New Jersey, No. 08–4130,
              2009 WL 2634888, *3 (D.N.J. Aug. 25, 2009) (“Courts have
              repeatedly construed the NJCRA in terms nearly identical to its
              federal counterpart”); Slinger, 2008 WL 4126181 at *5 (noting
              NJCRA's legislative history, this district utilized existing § 1983
              jurisprudence as guidance for interpreting the statute); Armstrong,
              2010 WL 2483911 at *5 (“[T]he *444 New Jersey Civil Rights Act
              is a kind of analog to section 1983”). Therefore, the Court will
              analyze Plaintiffs' NJCRA claims through the lens of § 1983. See
              Hedges v. Musco, 204 F.3d 109, 121 n.12 (3d Cir.2000) (concluding
              that New Jersey's constitutional provision concerning unreasonable
              searches and seizures is interpreted analogously to the Fourth
              Amendment) (citing Desilets v. Clearview Reg'l Bd. of Educ., 265
              N.J. Super. 370, 627 A.2d 667, 673 (N.J. Super. Ct. App .Div.1993)
              (“We are not persuaded that the New Jersey Constitution provides
              greater protection under the circumstances of this case than its
              federal counterpart. We note that in its [New Jersey v.] T.L.O. [469
              U.S. 325, 105 S. Ct. 733, 83 L. Ed. 2d 720 (1985) ] opinion the New
              Jersey Supreme Court analyzed the search and seizure issue under
              the Fourth Amendment to the United States Constitution, and did
              not suggest that New Jersey's organic law imposed more stringent
              standards”)); see also Norcross v. Town of Hammonton, 2008 U.S.
              Dist. LEXIS 9067 (D.N.J. Feb. 5, 2008) (“The New Jersey Supreme
              Court does not appear to have spoken on whether excessive force is
              a context where state law provides greater protection than does
              federal law. This Court sees no reason to conclude that in the context
              of a claim for excessive force during an arrest, the standard under
              the New Jersey Constitution for evaluating those claims is different
              from that under the United States Constitution”).

Trafton v. City of Woodbury, 799 F. Supp. 2d 417, 443–44 (D.N.J. 2011).

       As Plaintiff’s New Jersey Constitution/Civil Rights Act claims are analyzed analogously

to his federal § 1983 claims, Plaintiff’s New Jersey Constitution/Civil Rights Act claim may

proceed against Defendants, but only as it relates to his due process violations—the only § 1983



                                               13
claim that has been proceeded. The remainder of Plaintiff’s New Jersey Constitution/Civil Rights

Act claims are dismissed without prejudice for failure to state a claim upon which relief may

granted.

   IV.      CONCLUSION

         For the reasons set forth above, Plaintiff’s federal due process and corresponding state law

claim under the New Jersey Constitution/Civil Rights Act shall PROCEED; Plaintiff’s remaining

claims under the United States Constitution and corresponding claims under the New Jersey

Constitution/Civil Rights Act are DISMISSED WITHOUT PREJUDICE for failure to state a

claim upon which relief may be granted; Plaintiff’s claim under the New Jersey Administrative

Code is DISMISSED WITHOUT PREJUDICE for failure to state a claim upon which relief

may be granted; Plaintiff’s claim under New Jersey’s Criminal Code is DISMISSED WITH

PREJUDICE for failure to state a claim upon which relief may be granted; Plaintiff’s claim under

the Universal Declaration of Human Rights is DISMISSED WITH PREJUDICE for failure to

state a claim. An appropriate Order will follow.



Dated: September 19, 2019                                     /s/Brian R. Martinotti
                                                              HON. BRIAN R. MARTINOTTI
                                                              UNITED STATES DISTRICT JUDGE




                                                   14
